Exhibit 10.16

 

PETROLEUM AGREEMENT

 

REGARDING

 

THE EXPLORATION FOR AND EXPLOITATION OF HYDROCARBONS

 

BETWEEN

 

OFFICE NATIONAL DES HYDROCARBURES ET DES MINES

“ONHYM”

 

ACTING ON BEHALF OF THE STATE

 

AND

 

KOSMOS ENERGY DEEPWATER MOROCCO

“KOSMOS”

 

IN THE AREA OF INTEREST NAMED

 

“TARHAZOUTE OFFSHORE”

 

1

--------------------------------------------------------------------------------


 

THIS PETROLEUM AGREEMENT IS CONCLUDED

 

BETWEEN,

 

The OFFICE NATIONAL DES HYDROCARBURES ET DES MINES, a public Moroccan
establishment instituted by law n° 33-01 promulgated by dahir n°1-03-203 on the
date of 16 Ramadan 1424 (November 11th, 2003) and implemented by decree
n°2-04-372 on the date of 16 Kaada 1425 (December 29, 2004), whose headquarter
is at 5, Moulay Hassan Avenue B.P 99 - RABAT - MOROCCO, fiscal identification n°
330 4 540, Patent n° 25112444, RC n° 61 577, (hereinafter called “ONHYM”),
acting on behalf of the Kingdom of Morocco (hereinafter called “the STATE”),
herein represented by its General Director, Mme. Amina BENKHADRA;

 

AND,

 

KOSMOS ENERGY DEEPWATER MOROCCO HC, a Cayman Islands company, whose office is at
4th Floor, Century Yard, Cricket Square, Hutchins Drive, Elgin Avenue, George
Town, Grand Cayman KY1-1209, CAYMAN ISLANDS (hereinafter called “KOSMOS”),
herein represented by its Vice President and Country Manager, Mr. Ragnar
FREDSTED;

 

ONHYM and KOSMOS will be hereinafter together called “the Parties” or
individually the “Party”.

 

2

--------------------------------------------------------------------------------


 

— TABLE OF CONTENTS —

 

PREAMBLE

 

5

 

 

PART  I

SCOPE AND DURATION OF THE PETROLEUM AGREEMENT

 

 

ARTICLE 1

SCOPE OF THE PETROLEUM AGREEMENT

7

ARTICLE 2

DURATION AND TERMINATION OF THE PETROLEUM AGREEMENT

8

 

 

PART  II

EXPLORATION PERMITS AND WORK

 

 

ARTICLE 3

EXPLORATION PERMITS

10

ARTICLE 4

EXPLORATION WORK

12

 

 

PART  III

EXPLOITATION CONCESSION(S)

 

 

ARTICLE 5

HYDROCARBON EXPLOITATION

17

ARTICLE 6

MARKET PRICE

19

 

 

PART IV

THE PARTIES’ OBLIGATIONS

 

 

ARTICLE 7

APPLICABLE LAW

23

ARTICLE 8

ADMINISTRATION CONTROL

24

ARTICLE 9

PROFESSIONAL TRAINING

25

ARTICLE 10

SAFETY AND ENVIRONMENT

26

 

 

PART V

FISCAL PROVISIONS

 

 

ARTICLE 11

ANNUAL ROYALTY

28

ARTICLE 12

CORPORATE INCOME TAX

30

ARTICLE 13

CUSTOMS

31

ARTICLE 14

FOREIGN EXCHANGE AND OTHER FISCAL PROVISIONS

32

ARTICLE 15

BONUSES

33

ARTICLE 16

STABILITY

34

 

 

PART VI

MISCELLANEOUS PROVISIONS

 

 

ARTICLE 17

TRANSFER OF PERCENTAGE INTERESTS

36

ARTICLE 18

ASSOCIATION CONTRACT

37

 

3

--------------------------------------------------------------------------------


 

ARTICLE 19

THE OPERATOR

38

ARTICLE 20

CONFIDENTIALITY

39

ARTICLE 21

FORCE MAJEURE

41

ARTICLE 22

ARBITRATION

42

ARTICLE 23

NOTIFICATION

43

ARTICLE 24

OTHER PROVISIONS

45

ARTICLE 25

EFFECTIVE DATE

46

 

 

 

APPENDIX I

DEFINITIONS

47

 

 

 

APPENDIX II

MAP AND DESCRIPTION OF THE AREA OF INTEREST

51

 

 

 

APPENDIX III

LIST OF DELIVERABLES

53

 

4

--------------------------------------------------------------------------------


 

PREAMBLE

 

Whereas, the Law n°21-90, enacted by Dahir n°1-91-118 of 27 Ramadan 1412
(1st April 1992) as amended by the Law n°27-99, enacted by Dahir n°1- 99 -340 of
9 Kaada 1420 (15th February 2000), hereinafter together called the “Law”,
regulates the exploration for and the exploitation of Hydrocarbon deposits in
Morocco. The Law is implemented by the Decree n° 2-93-786 of 18 Joumada I 1414
(3rd November 1993), which was amended by the Decree n° 2-99-210 of 9 Hija 1420
(16th March 2000), hereinafter together called the “Decree”. The Law and the
Decree are hereinafter together called “the Hydrocarbon Code”;

 

Whereas, section 5 of the decree n°2-04-372 of 16 Kaada 1425 (29th
December 2004) implementing the law n° 33-01 instituting the OFFICE NATIONAL DES
HYDROCARBURES ET DES MINES “ONHYM”, which stipulates that ONHYM is empowered to
exercise on behalf of the State the duties listed in Section 71 of the Law;

 

Taking into account the joint willingness of the Parties to undertake and
achieve the exploration for and the exploitation of Hydrocarbon deposits within
the Area of Interest as specified in Article 3 and described in Appendix II of
this Agreement;

 

NOW THEREFORE, THE FOLLOWING HAS BEEN AGREED UPON AND RESOLVED:

 

5

--------------------------------------------------------------------------------


 

PART   I

 

SCOPE AND DURATION OF THE

 

PETROLEUM AGREEMENT

 

6

--------------------------------------------------------------------------------


 

ARTICLE 1

 

SCOPE OF THE PETROLEUM AGREEMENT

 

The purpose of this Agreement (of which the Appendices form part) is to specify
the rights and obligations of the Parties resulting from the Exploration Permits
and any Exploitation Concession which might derive there from.

 

Definitions of various words, terms and phrases used in this Agreement are set
forth in Appendix I of this Agreement.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 2

 

DURATION AND TERMINATION OF THE PETROLEUM AGREEMENT

 

This Agreement shall become effective in accordance with the provisions set
forth in Article 25 and shall terminate in the following instances:

 

a)            If there is no Commercial Discovery of Hydrocarbons during the
period of validity of any of the Exploration Permits referred to in Article 3,

 

b)             Upon expiration of the last producing Exploitation Concession
obtained pursuant to Article 5, or upon final abandonment of the exploitation of
all Hydrocarbon deposits therein, occurring prior to the expiration of such
Exploitation Concession;

 

c)              If KOSMOS elects to abandon entirely its Percentage Interest in
the Exploration Permits and in the Exploitation Concession(s) in accordance with
the Hydrocarbon Code and this Agreement; or

 

d)             If the forfeiture of all of the Exploration Permits and/or all
Exploitation Concessions obtained is pronounced in accordance with the
Hydrocarbon Code.

 

8

--------------------------------------------------------------------------------


 

PART II

 

EXPLORATION PERMITS AND WORK

 

9

--------------------------------------------------------------------------------


 

ARTICLE 3

 

EXPLORATION PERMITS

 

3.1                               a) According to the Hydrocarbon Code, ONHYM
and KOSMOS have filed jointly with the appropriate department of the Ministry in
charge of Energy the applications for the Exploration Permits named “Tarhazoute
Offshore 1”, “Tarhazoute Offshore 2”, “Tarhazoute Offshore 3” and “Tarhazoute
Offshore 4”, more particularly described in Appendix II to this Agreement and
which constitute the Area of Interest named “Tarhazoute Offshore”.

 

b) In accordance with the second paragraph of Section 4 of the Law, the Parties
agree that their respective Percentage Interests in the Exploration Permits to
be granted to them by the Minister in charge of Energy shall be:

 

KOSMOS

75%

ONHYM

25%

 

3.2                               Each Exploration Permit is specified by its
Datum Merchich geographical co-ordinates in Appendix II to this Agreement.

 

The Exploration Permits together cover an initial area of approximately 7,753.3
Km².

 

3.3                               Each of the Exploration Permits shall have an
overall duration of eight (8) years comprising:

 

(a)                                 an Initial Period of two (2) years and six
(6) months;

(b)                                 a First Extension Period of two (2) years
and six (6) months;

(c)                                  a Second Extension Period of three
(3) years; and,

(d)                                 notwithstanding the terms of this
Article 3.3, when Hydrocarbons are discovered during the last year of validity
of the Second Extension Period of the Exploration Permits, the Parties shall
have the right to apply jointly for the exceptional period as mentioned in
Section 24 of the Law.

 

3.4                               Applications for the extension of the
Exploration Permits as well as the reduction in surface areas will be made in
accordance with Sections 22 and 24 of the Law, and with Sections 10, 14, 15 and
16 of the Decree and Article 4.2 of this Agreement.

 

3.5                              The partial or total abandonment of any of the
Exploration Permits will be effected according to the Hydrocarbon Code.

 

3.6                               The Parties agree that in the case where a
Natural Gas discovery is made during the Exploration Period, but the
commerciality of such discovery cannot be declared due to the non-conclusion of
one or more sales contract(s) of this Natural Gas, the Parties shall file at

 

10

--------------------------------------------------------------------------------


 

the end of the Exploration Period with the appropriate department of the
Ministry in charge of Energy applications for one or more exploration permits
covering the area(s) where the discovery(ies) is(are) located. The exploration
permit application(s) shall set out the minimum exploration work program which
shall consist of evaluation and feasibility study(ies) of the said Natural Gas
discovery(ies). In accordance with Section 4 of the Law, the Parties shall sign
a petroleum agreement in respect of the said exploration permit or exploration
permits the provisions of which, with the exception of the minimum exploration
work program, shall be in accordance with this Petroleum Agreement.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 4

 

EXPLORATION WORK

 

4.1                               Exploration Work shall mean all exploration
and appraisal studies and operations in order to establish the existence of
Hydrocarbons in commercially exploitable quantities, conducted in or in relation
to the Area of Interest, either within the Exploration Permits or the
Exploitation Concession(s), whether these activities are carried out within or
outside Morocco.

 

Exploration Work includes but is not limited to the following:

 

·              hydrographic, geodesic, meteorological and topographic studies
and surveys, if these operations are necessary for the Exploration Work and, in
the case of appraisal, operations to determine the limits and the productive
capacity of a Hydrocarbon deposit in order to help in making a decision whether
or not to develop such Hydrocarbon deposit.

·              geological and geophysical studies and surveys.

·              studies and surveys aimed at determining the locations of
Exploration Wells and Appraisal Wells;

·              drilling operations regarding Exploration Wells and Appraisal
Wells;

·              tests and studies for the evaluation of reservoirs.

 

4.2          During the validity period of the Exploration Permits, KOSMOS
agrees to perform the following Minimum Exploration Work Programs and to devote
sufficient funding thereto under the conditions and schedule set forth below:

 

4.2.1       Initial Period of two (2) years and six (6) months:

 

(a) KOSMOS commits, during the Initial Period to carry out the following Minimum
Exploration Work Program:

 

·1) Acquisition, processing and interpretation of 1200 km2 of Multi Azimuth 3D
seismic and subsequent integration with block-wide interpretation;

·2) Special geophysical studies including AVO analysis over key prospects; and

·3) Risking and ranking of prospects.

 

The estimated cost of such Minimum Exploration Work Program is four million US
Dollars (US $4,000,000).

 

(b)After having completed the Minimum Exploration Work Program referred to in
paragraph (a) above or subject to making the payment required in respect thereof
pursuant to Articles 4.2.5 and 4.2.6 KOSMOS shall notify ONHYM of its intention
to abandon all its interest in the Exploration Permits, or of its intention to
enter into the First Extension Period.

 

12

--------------------------------------------------------------------------------


 

4.2.2                     (a) If KOSMOS decides, pursuant to Section 15 of the
Decree, to enter into the First Extension Period of two (2) years and six
(6) months duration from the end of the Initial Period, KOSMOS will be committed
to carry out the following Minimum Exploration Work Program:

 

·1) Drilling of an Exploration Well to a minimum depth of two thousand seven
hundred and fifty (2,750) meters below seabed or to the Cretaceous objective,
whichever is penetrated first; and

·2) Evaluation of the results of such Exploration Well.

 

The estimated cost of such Minimum Exploration Work Program is  thirty million
US Dollars (US $30,000,000).

 

(b) After having completed the Minimum Exploration Work Program referred to in
paragraph (a) above, or subject to making the payment required in respect
thereof pursuant to Articles 4.2.5. and 4.2.6, KOSMOS shall notify ONHYM of its
intention to abandon all its interest in the Exploration Permits, or of its
intention to enter into the Second Extension Period.

 

4.2.3                    (a) If KOSMOS decides, pursuant to Section 15 of the
Decree, to enter into the Second Extension Period of three (3) years duration
from the end of the First Extension Period, KOSMOS will be committed to carry
out the following Minimum Exploration Work Program:

 

·1) Drilling of an Exploration Well to a minimum depth of two thousand seven
hundred and fifty (2,750) meters below seabed or to the Cretaceous objective,
whichever is penetrated first; and

·2)  Evaluation of the results of such Exploration Well.

 

The estimated cost of such Minimum Exploration Work Program is thirty million US
Dollars (US $30,000,000)

 

(b) After having completed the Minimum Exploration Work Program referred to in
paragraph (a) above, or subject to making the payment requested in respect
thereof pursuant to Articles 4.2.5 and 4.2.6, KOSMOS shall notify ONHYM of its
intention to abandon all its interest in the Exploration Permits.

 

4.2.4                    KOSMOS shall provide ONHYM with irrevocable on first
demand Bank Guarantees acceptable to ONHYM in order to secure the completion of
the Minimum Exploration Work Programs set out in Articles 4.2.1, 4.2.2 and 4.2.3
as follows:

 

(a)         No later than the date of signature of this Agreement, KOSMOS shall
provide a Bank Guarantee on first demand for an amount of   two million US
Dollars (US$2,000,000), in order to guarantee the fulfillment of the Minimum
Exploration Work Program set out in Article 4.2.1(a).  The amount of the bank
guarantee will be reduced to five hundred

 

13

--------------------------------------------------------------------------------


 

thousand US Dollars (US$ 500,000) at the remittance by Kosmos of the field tapes
and support data from the 1200 km2 of Multi Azimuth 3D Seismic acquired pursuant
to paragraph 4.2.1 (a) (1).  Another two hundred fifty thousand US Dollars (US$
250,000) will be released at the remittance of the processed 3D seismic data. 
The outstanding amount of two hundred fifty thousand US Dollars (US$ 250,000)
will be released at the remittance by Kosmos of all the reports deriving from
the Minimum Exploration Work Program for the Initial Period.

 

(b)   Each time KOSMOS decides to enter into an Extension Period pursuant to
Articles 4.2.2 and 4.2.3, at the time of such application KOSMOS shall provide a
Bank Guarantee on first demand for an amount of five million US Dollars (US$
5,000,000) in addition to the drilling contract of the committed well. In the
event KOSMOS does not provide the drilling contract, the amount of the Bank
Guarantee will be twelve million US Dollars (US$ 12,000,000). Once a drilling
contract is provided the Bank Guarantee will be reduced to five million US
Dollars (US$5,000,000). The Bank Guarantee, as stated in this paragraph, will be
put in place in order to guarantee the fulfillment of the Minimum Exploration
Work Program set out in Articles 4.2.2(a) and 4.2.3(a) respectively.

 

4.2.5       KOSMOS shall notify ONHYM when KOSMOS has completed the Exploration
Work in a Minimum Exploration Work Program for an Exploration Period, and ONHYM
shall, if the Bank Guarantee is due to be released pursuant to Article 4.2.4,
within fifteen (15) days of such notice from KOSMOS, give a notification to the
Bank to release the Bank Guarantee or notify KOSMOS that it disagrees that such
Minimum Exploration Work Program has been completed. The Bank Guarantee shall be
released at the relevant expiry date specified in Article 4.2.4, unless a
payment is due under Article 4.2.6., in which case the Bank Guarantee will be
released when such payment is made.

 

Except in case of Force Majeure and as provided in Article 4.2.6, if KOSMOS does
not fulfil totally or partially the Minimum Exploration Work Program for a
particular Exploration Period to which it is committed under Articles 4.2.1,
4.2.2 or 4.2.3, ONHYM shall call the Bank Guarantee in conformity with the terms
and conditions set out in Clause 7 of the Association Contract.

 

4.2.6       It is the intention of the Parties that the Exploration Work set out
in the Minimum Exploration Work Programs shall be carried out by KOSMOS as a
minimum commitment. However, if for any reason other than Force Majeure, KOSMOS
has not completed the Minimum Exploration Work Program for a particular
Exploration Period to which it is committed under Articles 4.2.1, 4.2.2 or 4.2.3
then KOSMOS shall pay a penalty equal to the estimated cost of the Minimum
Exploration Work Program set out in the relevant Article for the applicable
period. Provided, however, that in the event of technical difficulties,
including but not limited to encountering impenetrable substances, high
pressures, wellbore instability, mechanical failures, unsafe conditions or other
conditions, which KOSMOS is not able to overcome using good and prudent oil
field practices, and such technical difficulties prevent KOSMOS from fulfilling
the Minimum Exploration Work Program, KOSMOS may cease operations and will be
deemed to have fulfilled the

 

14

--------------------------------------------------------------------------------


 

Minimum Exploration Work Program set out in the relevant Article.

 

Additionally, if and insofar as any Exploration Work in the Minimum Exploration
Work Programs detailed in Articles 4.2.2 and 4.2.3 which has already been
carried out by KOSMOS prior to the commencement of the applicable Extension
Period, such Exploration Work shall be credited to KOSMOS for the purpose of
fulfilling the Minimum Exploration Work Program set out in Articles 4.2.2 and
4.2.3, as the case may be.

 

It is understood between the Parties that, in case ONHYM did call the Bank
Guarantee according to Article 4.2.5., the amount of such bank Guarantee, if
already paid to ONHYM, will be deducted from the amount of the penalty due to be
paid according to the first paragraph of this Article 4.2.6. If the amount of
the Bank Guarantee is not paid to ONHYM, the amount of the penalty will be equal
to the estimated cost of the Minimum Exploration Work Program set out in the
relevant Article.

 

4.2.7       Subject to Article 4.2.6, it is understood and expressly agreed,
that it is the performance of the Minimum Exploration Work Program and not the
expenditures associated with the estimated cost thereof which shall determine
KOSMOS’s compliance with this Agreement.  Performance of the Minimum Exploration
Work Program shall be deemed to constitute the fulfillment of all obligations
related to payment of the estimated costs provided in Articles 4.2.1, 4.2.2, and
4.2.3 for the applicable period.

 

4.2.8       Notwithstanding the provisions of Article 3.1, all costs incurred in
carrying out Exploration Work shall be borne entirely by KOSMOS, without any
obligation for ONHYM to provide any reimbursement.

 

4.2.9       Furthermore, ONHYM has the right to control and audit expenditures
relating to Exploration Works incurred by KOSMOS during the Initial Period and
any Extension Periods in order to control the fulfilment of the Minimum
Exploration Work Program.

 

15

--------------------------------------------------------------------------------


 

PART III

 

EXPLOITATION CONCESSION(S)

 

16

--------------------------------------------------------------------------------


 

ARTICLE 5

 

HYDROCARBON EXPLOITATION

 

5.1          In accordance with the provisions of Section 27 of the Law, the
discovery of a commercially exploitable Hydrocarbon deposit shall give the
Parties the right to obtain, at their request, an Exploitation Concession
covering all of the area of said deposit. The maximum duration of the
Exploitation Concession shall be twenty-five (25) years. However, one single
exceptional extension, not to exceed ten (10) years, may be granted, upon joint
application by the Parties if the rational and economic exploitation of the
deposit so justifies; ONHYM and KOSMOS shall jointly apply the procedure to
obtain the aforementioned exceptional extension.

 

5.2          Subject to any assignment in accordance with Article 17, the
indivisible Percentage Interest of the Parties in each of the Exploitation
Concession(s) shall be:

 

KOSMOS

75%

ONHYM

25%

 

5.3          Expenses for Development and Exploitation Work in respect of a
Hydrocarbons deposit, incurred after the declaration made in accordance with the
provisions of the Hydrocarbon Code and the Association Contract that such
deposit contains commercially exploitable quantities, shall be funded by the
Parties in proportion to their respective Percentage Interests. However ONHYM
shall not be required to commence the payment of its share of such expenses
until the effective date of the relevant Exploitation Concession.

 

5.4          The Parties, each being the sole owner at the point of production
of their respective Percentage Interest shares in the Hydrocarbons produced from
the Exploitation Concession(s), shall each have the right to take, dispose of
and separately sell their share of Available Crude Oil and Available Natural
Gas.

 

No later than ninety (90) days before commencement of production from the
Exploitation Concession, the Parties shall sign an agreement (the “Lifting
Agreement”) the terms of which shall govern and facilitate the separate lifting
of Crude Oil by the Parties. The Lifting Agreement shall detail, inter alia,
terms relating to each Party’s share in the Crude Oil, the timetable for lifting
nominations by the Parties, under/overlift provisions, cargo procedures, vessel
capacity acceptance procedures and failure to lift provisions.

 

In accordance with Section 41 of the Law, KOSMOS must, before contemplating
export of its share of production of Available Crude Oil, contribute to the
needs of the local market of Morocco. The price of the sold Available Crude Oil
in the domestic market shall be the Market Price as determined pursuant to
Article 6. The portion so required to be sold by

 

17

--------------------------------------------------------------------------------


 

KOSMOS in any calendar year shall not (unless otherwise agreed between the
Parties) exceed the lesser of the quantities determined according to the
following ratios): either twenty percent (20%)of KOSMOS’s share of Available
Crude Oil or KOSMOS’s share of the domestic market deficit as measured by the
ratio of KOSMOS’s share of Available Crude Oil to the total production of Crude
Oil under all petroleum agreements concluded in Morocco.

 

5.5          In the case of Natural Gas, the Parties will use their best
endeavors to find domestic and foreign markets for such Natural Gas.

 

If the Parties agree that the quantity of Natural Gas discovered requires the
construction of export facilities, in addition to domestic market facilities,
the Parties shall determine, after having informed the STATE, respective
quantities to be reserved for the domestic market and for export customers
having entered into long-term contracts. ONHYM shall use its best endeavors to
assist KOSMOS to obtain all necessary licenses and authorisations for the
construction of such facilities.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 6

 

MARKET PRICE

 

6.1          The Market Price in Dollars as determined in accordance with this
Article 6 shall be used for the calculation of the royalty in cash and of the
corporate tax pursuant to Section 46 of the Law.

 

6.2          The Market Price for Crude Oil shall be determined each Quarter for
each of the Parties, as follows:

 

(a)           Except in the case of sales of Crude Oil which do not meet the
conditions set out below in Article 6.2 (b) or which are excluded by
Article 6.5, the Market Price shall be the actual price received by the Party in
question for sales of Crude Oil in the relevant period. Market Price shall be
determined separately for each type of Crude Oil or Crude Oil blend and for each
place of loading.

 

Such actual prices shall be adjusted to the price per Barrel, F.O.B. place of
loading in Morocco.

 

(b)           Actual prices shall only be used if they are obtained from
customers who generally purchase on a regular basis pursuant to purchase
contracts contemplating liftings over a period of at least ninety (90) days or
from spot sales under arms length transactions, including contracts notified
under Article 6.2 (c).

 

(c)           If Crude Oil is to be sold by a Party under a long term contract
with its Affiliate at a price based on the published prices of Crude Oil on the
international market, adjusted in particular to account for differences in
quality and transport, then such Party shall submit a copy of the contract to
the appropriate department of the STATE.

 

6.3          If, during a given Quarter, a Party has made Crude Oil sales that
do not fall under Article 6.2, the price to be applied to such sales shall be
the Market Price per barrel determined in accordance with Article 6.2 for the
sales of said Party.

 

6.4          If there are no sales of Crude Oil within a Quarter by a Party
which fall within Article 6.2, then the Market Price for the Party concerned
will be determined by agreement between the appropriate departments of the STATE
and such Party.

 

Such Market Price shall be based upon weighted average sales prices in Dollars
in the past preceding Quarter of a basket of leading types of Crude Oils
produced in major Crude Oil producing countries in the Arabian-Persian Gulf,
Mediterranean, or in Africa, which are quoted and regularly sold on the open
market. The composition and weighting of the said basket shall be agreed between
the STATE and the Party(ies) concerned, and may be adjusted to reflect the
individual characteristics of the particular Crude Oil or Crude Oil

 

19

--------------------------------------------------------------------------------


 

blend produced, taking into consideration positive or negative adjustments
generally applied in the international petroleum industry (corrections for
quality, transportation, etc.). The intent of this provision is to determine the
Market Price in foreign currency that is obtainable generally in arms-length
transactions, on the open market from customers regularly purchasing on
competitive commercial terms.

 

In determining the Market Price of Crude Oil produced under this Agreement
pursuant to this Article 6.4, the STATE and the Party(ies) shall consider all
available relevant data, including the weighted average actual prices, F.O.B.
(INCOTERMS 2000 by the International Chamber of Commerce — I.C.C and its future
updates), exclusive of any marketing fee, of any export sales by the Parties or
by their Affiliates to third parties that are non-Affiliates.

 

6.5          Prices of the following types of sales shall not be considered in
fixing Market Price:

 

(i)      Sales, whether direct or indirect, through brokers or otherwise, by any
Party to any Affiliate of such Party, unless such sales are under a contract
submitted to the STATE under Article 6.2(c) (except where the STATE has notified
the Party, giving its reasons, within sixty (60) days of submission, that it is
not satisfied with the terms of such contract submitted under Article 6.2(c),
because it does not agree on the Fair Value of the price  for such contract).

 

(ii)     Sales involving a quid pro quo other than payment in a foreign currency
or motivated in whole or in part by considerations other than the usual economic
incentives for arms-length Crude Oil sales, for example, sales influenced by or
involving special dealings, relations between governments or barter
transactions.

 

6.6          If the STATE and the relevant Party fail to agree under Article 6.4
on Market Price for any Crude Oil for any Quarter by at least fifteen (15) days
after the end of that Quarter, either of them, with notice to the other, may
submit, for determination by a single arbitrator designated by the International
Center of Technical Expertise of the International Chamber of Commerce (I.C.C.),
the question, what single price per Barrel, in the arbitrator’s judgment,
performed under I.C.C. rules and procedures, best represents the Market Price of
that Crude Oil for the pertinent Quarter.

 

If the STATE does notify a Party that it is not satisfied that the price under a
contract submitted under Article 6.2(c) is Fair Value, the question of whether
the price under the contract is Fair Value may be submitted for arbitration on
the same basis as set out in the above paragraph.

 

The arbitrator’s decision shall be final and binding on the STATE and the
Parties. For the purpose of arbitration under this Article 6.6, the provisions
of Articles 22.4 to 22.7 inclusive shall apply.

 

6.7          Market Price for Natural Gas shall be determined by applying, when
applicable, the same general principles as those enumerated above for the
determination of the Market Price of

 

20

--------------------------------------------------------------------------------


 

Crude Oil, in respect of export sales of Natural Gas. In the case of domestic
sales, the Market Price shall be the price received.

 

6.8          The Parties agree that for the determination of royalties payable
pursuant to Article 11, the Market Price fixed according to the above provisions
shall be adjusted by the deduction of all processing and transportation costs as
well as sales costs incurred to deliver such Hydrocarbons to the purchaser.

 

21

--------------------------------------------------------------------------------


 

PART IV

 

THE PARTIES’ OBLIGATIONS

 

22

--------------------------------------------------------------------------------


 

ARTICLE 7

 

APPLICABLE LAW

 

7.1          Exploration Work and Development and Exploitation Work in the Area
of Interest shall be performed in conformity with the provisions of this
Agreement, executed according to the Hydrocarbon Code, and with the laws and
regulations of Morocco in force on the date of signature.

 

7.2          This Agreement shall be governed and interpreted in conformity with
Moroccan Law in accordance with Section 33 of the Law.  Without prejudice to the
foregoing, the principles and customs of the international petroleum industry
may be applied in the interpretation of this Agreement.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 8

 

ADMINISTRATION CONTROL

 

8.1          The Parties shall be bound by the control procedures set out by the
Hydrocarbon Code for all their activities relating to Exploration Works and to
Development and Exploitation Works.

 

8.2          ONHYM shall provide the appropriate assistance to the Operator to
enable it to obtain any necessary authorisations and approvals required for the
performance of Exploration Works under the Exploration Permits.

 

8.3       ONHYM shall give all necessary assistance to the Parties applying for
an Exploitation Concession, to obtain any authorisations or approvals required
for the construction of facilities and pipelines to exploit the Hydrocarbon
discovery within the Exploitation Concession, and for the construction of such
facilities necessary for Development Works located outside the boundaries of the
Exploitation Concession but within the jurisdiction of Morocco.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 9

 

PROFESSIONAL TRAINING

 

9.1                               KOSMOS shall contribute to the training of
ONHYM’s staff and technicians up to fifty thousand US Dollars (US $50,000) for
each twelve (12) Month period during the entire duration of this Agreement. The
annual contribution to training shall be increased by twenty-five thousand US
Dollars (US $25,000) each time an Exploitation Concession is granted, not to
exceed a total annual amount of one hundred thousand US Dollars (US$100,000).
The training programs and the method and schedule of payment of these
contributions shall be established by agreement between the Parties, and shall
include the costs of all training organized by KOSMOS on behalf of the personnel
of ONHYM.

 

If KOSMOS is going to retire from this Agreement, KOSMOS must complete any
training program already in progress and shall not be required to contribute to
training programs other than that already in progress. Moreover, it is agreed
that the accumulated outstanding amounts of the annual training budgets will be
paid by KOSMOS to ONHYM in accordance with and on written request from ONHYM.

 

9.2                               Pursuant to Article 47 of the Law, all
training expenses incurred by KOSMOS in accordance with Article 9.1 of this
Agreement shall be considered as costs of exploration or exploitation in
relation to the Exploration Permits or Exploitation Concession(s), as the case
may be.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 10

 

SAFETY AND ENVIRONMENT

 

The Parties shall conduct all Exploration Works and the Development and
Exploitation Works according to the rules relating to safety and the protection
of the environment in conformity with Section 38 of the Law as well as Sections
32 and 33 of the Decree.

 

26

--------------------------------------------------------------------------------


 

PART V

 

FISCAL PROVISIONS

 

27

--------------------------------------------------------------------------------


 

ARTICLE 11

 

ANNUAL ROYALTY

 

11.1                        Each of the Parties shall pay the STATE an annual
royalty on the value of its Percentage Interest of the Available Crude Oil and
Available Natural Gas produced from each Exploitation Concession at the
following rates:

 

(a)             Exploitation Concession located onshore or offshore at a water
depth less than or equal to 200 meters

 

Crude Oil

 

The production of the first 300,000 tons from an Exploitation Concession is
exempt from the payment of royalty. Any production in excess of 300,000 tons
from an Exploitation Concession shall be subject to royalty at the rate of ten
percent (10%).

 

Natural Gas

 

The production of the first 300 million cubic meters from an Exploitation
Concession is exempt from the payment of royalty. Any production in excess of
300 million cubic meters from an Exploitation Concession shall be subject to
royalty at the rate of five percent (5%).

 

(b)             Exploitation Concession located offshore at a water depth of
more than 200 meters

 

Crude Oil

 

The production of the first 500,000 tons from an Exploitation Concession is
exempt from the payment of royalty. Any production in excess of 500,000 tons
from an Exploitation Concession shall be subject to royalty at the rate of seven
percent (7%).

 

Natural Gas

 

The production of the first 500 million cubic meters from an Exploitation
Concession is exempt from the payment of royalty. Any production in excess of
500 million cubic meters from an Exploitation Concession shall be subject to
royalty at the rate of three-and-a-half percent (3.5%).

 

11.2        Payment of the annual royalty shall be made by the Parties as
follows:

 

11.2.1              In respect of Natural Gas produced from any Exploitation
Concession, royalty shall be paid to the STATE in cash, unless the STATE decides
one year in advance, by so notifying each of the Parties, to be paid in kind, in
the point of production, for such Exploitation Concession.

 

In the case of Crude Oil, the STATE reserves the right to be paid royalties in
cash or in kind

 

28

--------------------------------------------------------------------------------


 

in the point of production. Any decision by the STATE to modify its choice of
payment in respect of Crude Oil must be communicated to each of the Parties in
writing at least six (6) Months prior to the effective date of such a change.

 

11.2.2              In respect of any royalties to be paid to the STATE in cash,
on or before 31st  of July and 31st  of January of each calendar year, each of
the Parties shall pay the STATE on account of the annual royalty for the six
(6) Month periods ending 30th  June and 31st  December of the calendar year in
question, in respect of the sales of Available Crude Oil or Available Natural
Gas produced from each of the Exploitation Concession(s) during such six
(6) Month period.

 

The amount of such payments shall be estimated by each of the Parties by
utilizing the appropriate Market Prices for royalty calculations for Crude Oil
and/or Natural Gas in effect during the Quarters to which such payment relates
as determined pursuant to Article 6.

 

11.2.3              Within ninety (90) days following the end of each calendar
year, each of the Parties shall submit to the STATE the final annual royalty
declaration. In the case of payment of royalty in cash, the Parties shall then
settle the difference between the actual amounts due and the sum of the
estimated payments made for the calendar year in question.

 

If the sum of the estimated payments made is greater than the final amount due,
the difference shall be carried forward as a credit to the annual royalty for
the next calendar year, and shall be deducted from the next payment(s) to be
made.

 

29

--------------------------------------------------------------------------------


 

ARTICLE 12

 

CORPORATE INCOME TAX

 

12.1.                     In accordance with articles 2, 5 and 8 of the code
général des impôts instituted by finance law n° 43-06 for the 2007 financial
year, promulgated by dahir n° 1-06-232 of 10 Hijja 1427 (31st December 2006), as
amended and completed (“Code Général des Impôts”), each of the Parties shall
calculate and pay the STATE the corporate income tax, utilizing the Market
Prices determined pursuant to Article 6.

 

12.2.                     In accordance with article 6-II-B-2° of Code Général
des Impôts, each of the Parties shall benefit of a total exemption from
corporate income tax for a ten consecutive year-period for each Exploitation
Concession starting from the date of commencement of regular production from
such Exploitation Concession.

 

30

--------------------------------------------------------------------------------


 

ARTICLE 13

 

CUSTOMS

 

Each of the Parties, their contractors and sub-contractors shall benefit from
the customs regime specified in Sections 50, 51 and 52 of the Law.

 

31

--------------------------------------------------------------------------------


 

ARTICLE 14

 

FOREIGN EXCHANGE AND OTHER FISCAL PROVISIONS

 

14.1                        In accordance with article 6-I-C-1 of Code Général
des Impôts, and with provisions of Sections 54 to 58 and 60 of the Law, each of
the Parties, when applicable, shall benefit, from measures relating to the
foreign exchange regime and the withholding tax on proceeds from shares, capital
rights and similar revenues.

 

14.2                        In accordance with section 6-I-A-31° of the law
n°47-06 dated 30 November 2007 relating to local taxation, each of the Parties
shall benefit from a total exemption of business activity tax, and in accordance
with section 41-3° of the law n°47-06, the Parties are exempted from the un
built urban areas tax.

 

14.3                        In accordance with the provisions of articles
92-I-40° and 123-41° of Code Général des Impôts, each of the Parties, their
contractors and sub-contractors shall benefit from exemption from value-added
tax on goods and services acquired in the domestic market or imported from
abroad.

 

14.4                       Withholding tax will apply to payments for services
provided by all foreign companies in accordance with the provisions of articles
4-III, 15, 19-IV-B and 160 of Code Général des Impôts and in accordance with any
double taxation treaties applicable to such foreign company.

 

14.5                       KOSMOS shall pay the application fees for the
institution and extensions of the Exploration Permits.

 

14.6                       Each of the Parties shall pay its proportional share
of the annual surface rental of one thousand Dirham (1,000 DH) per square
kilometers on all Exploitation Concession(s).

 

32

--------------------------------------------------------------------------------


 

ARTICLE 15

 

BONUSES

 

15.1                        KOSMOS agrees to pay the STATE, when a deposit of
Hydrocarbons in the Area of Interest in which it has a Percentage Interest is
declared pursuant to the Association Contract to contain commercially
exploitable quantities, a discovery Bonus of an amount of one million US Dollars
(US $1,000,000). This payment has to be made within thirty (30) days of the
official granting of the Exploitation Concession.

 

15.2                        In addition, starting from the date the total
production of Crude Oil or Barrels equivalent Crude Oil, from all Exploitation
Concessions in the Area of Interest in which KOSMOS has a Percentage Interest
has reached and been maintained during a period of thirty (30) consecutive days
at the daily production levels listed below, KOSMOS shall pay the STATE the
corresponding bonuses payable within thirty (30) days of the end of the Month in
which the aggregate levels of production have first been so maintained:

 

50,000 BOPD/BOE per day

one million US Dollars (US$1,000,000)

75,000 BOPD/BOE per day

two million US Dollars (US$2,000,000)

100,000 BOPD/BOE per day

three million US Dollars (US$3,000,000)

More than 100,000 BOPD/BOE per day

four million US Dollars (US$4,000,000)

 

It is understood that the Bonuses specified in Article 15.2 will be a one time,
lump sum payment for each level of production when such level of production is
reached and maintained for a period of thirty (30) consecutive days.

 

These Bonus payments established in Articles 15.1 and 15.2 above shall be deemed
development costs and shall be deductible for the calculation of KOSMOS’s
taxable profits.

 

33

--------------------------------------------------------------------------------


 

ARTICLE 16

 

STABILITY

 

16.1                        The economic terms and conditions which will apply
to KOSMOS for the activities to be conducted by KOSMOS under this Petroleum
Agreement and throughout its period of validity, have been agreed after
negotiations in good faith on the basis of the legislation in force in Morocco
on the date of signature.

 

16.2                        In the event that a change in Regulations has a
significant adverse effect on the economic benefits that KOSMOS would have
received if such change had not been made, the terms of this Agreement will be
as soon as possible adjusted in order to compensate KOSMOS for such adverse
effect.

 

ONHYM shall use every effort with the STATE to preserve or re-establish in favor
of KOSMOS the economic terms and conditions prevailing at the time of signature.
If despite the efforts of ONHYM, this should not prove to be possible, KOSMOS
shall notify in writing to ONHYM a proposal for the necessary changes to be made
to the terms of this Agreement in order to compensate for such adverse effect,
and the Parties shall endeavor to agree on such changes to the terms hereof.

 

If the Parties fail to agree on such changes within a term of sixty (60) days
from the date on which KOSMOS deliver a notice on this regard to ONHYM, the
matter may be referred to Arbitration under Article 22

 

34

--------------------------------------------------------------------------------


 

PART VI

 

MISCELLANEOUS PROVISIONS

 

35

--------------------------------------------------------------------------------


 

ARTICLE 17

 

TRANSFER OF PERCENTAGE INTERESTS

 

17.1                        KOSMOS shall be entitled to transfer all or part of
its Percentage Interest in the Exploration Permits, in accordance with the
provisions of the Hydrocarbon Code, and subject to the provisions of the
Association Contract. Any transfer of KOSMOS’s Percentage Interest in the
Exploration Permits during the validity of an Exploration Period, may not be
made without the prior written authorization of the Minister in charge of
Energy. Notwithstanding the foregoing and for the avoidance of doubt, the
Parties agree and acknowledge that any pledge, mortgage charge, lien,
hypothecation, encumbrance, by way of security of their Percentage Interest
under the Exploration Permits will require only notification to the Minister in
charge of Energy.

 

If such a transfer takes place, the Parties shall enter into an amendment to
this Agreement to define the new Percentage Interests and the corresponding
commitments.

 

17.2                        Any Party shall be entitled at any time to transfer
all or part of its Percentage Interest in any Exploitation Concession,
independently from the other Exploitation Concession(s) in accordance with the
provisions of the Hydrocarbon Code and subject to the provisions of the
Association Contract. If such a transfer takes place, the Parties shall enter
into an amendment to this Agreement to recognize the new Percentage Interests
and the corresponding commitments.

 

17.3                        The transferee of any such Percentage Interest shall
become a Private Party upon the completion of the transfer of the Percentage
Interest to it in accordance with the provisions of the Hydrocarbon Code and the
provisions of the Association Contract. The Private Party(ies) shall be jointly
and severally responsible for the obligations of KOSMOS set out in this
Agreement.

 

36

--------------------------------------------------------------------------------


 

ARTICLE 18

 

ASSOCIATION CONTRACT

 

18.1                        Simultaneously with the signing of this Petroleum
Agreement, ONHYM and KOSMOS shall sign an Association Contract in order to:

 

18.1.1              Establish the appropriate procedures to enable the Parties
to perform jointly successful Exploration Works and Development and Exploitation
Works as specified in this Agreement relating to the Area of Interest;

 

18.1.2              Establish the necessary procedures to secure an orderly
conduct of joint operations and to govern relations between the Parties; and,

 

18.1.3     Define and set forth the rights and obligations of each of the
Parties.

 

37

--------------------------------------------------------------------------------


 

ARTICLE 19

 

THE OPERATOR

 

19.1                        KOSMOS is hereby designated as Operator for the
conduct all the operations and activities in respect of the Exploration Permits
and the Exploitation Concession(s) which will derive from the said Exploration
Permits, until the creation of a Joint Operating Company or until such time as
it ceases to be Operator in accordance with the provisions of the Association
Contract.

 

19.2                        The rights and duties of the Operator are detailed
in the Association Contract. The Operator shall unless otherwise agreed by the
Parties or provided herein, give notice on behalf of the Parties to the STATE
under this Agreement and represent the Parties in discussions with the STATE or
any other Moroccan authorities, in accordance with the provisions of the
Association Contract.

 

38

--------------------------------------------------------------------------------


 

ARTICLE 20

 

CONFIDENTIALITY

 

20.1                        Each of the Parties undertakes to treat as
confidential the terms of this Agreement, and information gathered by it as a
result of the operations under this Agreement (“Confidential Information”), and
shall not divulge Confidential Information to a person who is not a Party. 
Provided that a Party may divulge Confidential Information in the following
cases:

 

a)                  to the extent such Confidential Information is required to
be furnished  pursuant to any arbitration or legal proceedings, or by virtue of
any law applicable to such Party;

 

b)                  to any of its Affiliates, provided any such Affiliate
maintains confidentiality as provided in this Article;

 

c)                   to its or its Affiliates’ employees for the purposes of
conducting operations hereunder, subject to each Party taking customary
precautions to ensure Confidential Information is kept confidential;

 

d)                  subject to Article 20.2, to a contractor, subcontractor,
professional adviser or auditor employed or potentially to be employed by a
Party in relation to the operations described in this Agreement, where such
disclosure is required for the effective performance of the recipient’s duties;

 

e)                   subject to Article 20.2, to a credit establishment, finance
provider or any other financial institution or insurance institution in
connection with the prospective funding of a loan or other financial agreement
or insurance agreement to be entered into for financing operations described in
this Agreement or insuring a Party’s interests in this Agreement;

 

f)                    subject to Article 20.2, to a bona fide prospective
transferee of the whole or part of a Percentage Interest in this Agreement,
including an entity with which such Party is conducting bona fide negotiations
directed toward a merger, consolidation or the sale of a majority of the shares
in such Party or any of its Affiliates;

 

g)                   to the extent Confidential Information must be disclosed by
the Party as a public communication for the purpose of complying with laws,
regulations and requirements of the Moroccan Government or pursuant to any
rules or requirements of any other government or stock exchange having
jurisdiction over such Party, or its Affiliates;

 

h)                  if, before such disclosure, the Confidential Information had
become public knowledge or had been legally obtained by the Party or any
Affiliate from a source other than under this Agreement; or

 

39

--------------------------------------------------------------------------------


 

i)                      if such disclosure is approved in writing by all of the
Parties.

 

20.2                        Disclosure pursuant to Articles 20.1 (d), (e) and
(f) shall not be made unless prior to such disclosure the disclosing Party has
obtained a written undertaking from the recipient to keep the data and
information strictly confidential and not to use or disclose the data and
information except for the express purpose for which disclosure is to be made.

 

20.3                       The Parties agree under all circumstances to honor
the provisions of this Article 20 throughout the entire term of this Agreement.
In addition, KOSMOS undertakes under all circumstances to comply with the
provisions of this Article 20 for a duration of three (3) years after the expiry
of the Exploration Permits in respect of which the Confidential Information was
obtained.

 

20.4                       KOSMOS shall inform ONHYM before sending any press
release or providing any previously unpublished information required, demanded
or requested by any law or stock exchange regulation relating to this Agreement.
ONHYM shall respond within seventy-two (72) hours of receipt of such notice. If
ONHYM does not provide a response within said seventy-two (72) hours, approval
by ONHYM shall be deemed to have been given.

 

40

--------------------------------------------------------------------------------


 

ARTICLE 21

 

FORCE MAJEURE

 

21.1                        Any failure or delay by one of the Parties in the
performance of any of its obligations under this Agreement, with the exception
of obligations in respect of the payment of any amount due hereunder, shall be
excused to the extent that it is attributable to an event of Force Majeure. For
the purposes of this Agreement, an event of Force Majeure shall mean any event
which is unforeseen, insurmountable or beyond the reasonable control of the
Party affected, and which the Party affected can not prevent or overcome by
exercising due diligence in accordance with oil industry standards.

 

21.2                        The Party whose ability to perform its obligations
is affected by an event of Force Majeure, shall advise the other Parties thereof
in writing as soon as possible.  Each of the Parties shall take all steps that
are reasonably within their power to ensure that the event of Force Majeure is
overcome as soon as possible.

 

21.3                        As soon as practicable, once the period of an event
of Force Majeure ceases, operations affected by an event of Force Majeure shall
recommence.

 

21.4                        If as a result of an event of Force Majeure, the
operations are delayed, curtailed or prevented for a period of time then the
time for carrying out the affected operations will be extended by a period equal
to the period of an event of Force Majeure.  In addition the period of validity
of the Exploration Permits and/or Exploitation Concession(s) shall be extended
by a period equal to the period of an event of Force Majeure.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 22

 

ARBITRATION

 

22.1                        If any dispute arises out of or in connection with
this Agreement, the Parties shall use all reasonable endeavors to amicably reach
an equitable settlement. If an amicable settlement cannot be reached within
sixty (60) days from the time one Party delivers a notice to the other Party,
such dispute shall be settled by arbitration as provided below.

 

22.2                        With the exception of any disputes with regard to
the determination of Market Price, which shall be settled in conformity with
Article 6, all disputes arising out of or in connection with this Agreement,
which have not been amicably resolved as proved in Article 22.1, shall be
definitively settled by arbitration before the International Centre for the
Settlement of Investment Disputes (ICSID). If, for whatever reason, the dispute
does not fall within the jurisdiction of ICSID, it shall then be submitted to
arbitration under the rules for conciliation and arbitration of the
International Chamber of Commerce (ICC).

 

22.3                        The arbitration tribunal shall be composed of three
(3) arbitrators, one appointed by each Private Party and the third arbitrator,
who shall be president of the arbitral tribunal, appointed by agreement between
the first two arbitrators. If there shall be any default in appointing an
arbitrator, such arbitrator shall be appointed on the application of any Party
by the President of the Administrative Council of ICSID (or, if the arbitration
is being conducted under the ICC rules, by the President of the ICC Arbitration
Court).  The arbitration tribunal shall apply Moroccan Law.

 

22.4                        Any arbitration proceeding shall take place in Paris
(France) and shall be conducted in the French language.

 

22.5                        It is agreed that recourse to arbitration shall be
made directly by one Party by notice to ICSID (or ICC) with a copy to the other
Party(ies). The Parties expressly agree that the arbitration award shall be
final and binding and that it may be recognised or enforced by any court of
competent jurisdiction, in accordance with article 54 of the ICSID Convention or
the ICC Rules as the case may be.

 

The Parties waive any right of immunity as to it or its property in respect of
the enforcement of and execution upon any award rendered under this Article 22.

 

22.6                       The Parties commit irrevocably to apply any decision
given by an arbitral tribunal constituted according to the provisions of this
Agreement.

 

22.7                      Each Party shall bear all its own costs and expenses,
including its attorneys’ fees, incurred relating to the arbitration but the
costs of the arbitrators and the arbitration tribunal shall be borne by the
Party against whom the ruling is made.

 

42

--------------------------------------------------------------------------------


 

ARTICLE 23

 

NOTIFICATION

 

All notices which must or may be given in accordance with the Hydrocarbon Code
and with this Agreement, shall be in writing and may be delivered by hand,
courier or notified by electronic mail, or fax, at sender’s option and expense.
Any such notice shall be deemed to have been given or received at the time of
delivery (if delivered by hand), the first working day following the day of
sending (if sent by facsimile), the day the sender receives an acknowledgment of
receipt (if sent by courier) and when a read-receipt has been received by the
sender (if sent by email):

 

These notices shall be addressed as follows:

 

To:

The STATE

Address:

Ministry in charge of Energy,

 

B.P. 6208 - Rabat Instituts

 

Haut Agdal, Rabat — MAROC

Attention:

Le Secretaire General

Fax:

(212) 05 37 77 47 32

 

 

To:

ONHYM

Address

Office National des Hydrocarbures et des Mines

 

5 Avenue Moulay Hassan

 

B.P. 99 - RABAT - MAROC

Attention:

Le Directeur General

E-mail:

benkhadra@onhym.com

Fax:

(212) 05 37 28 16 26 / 05 37 79 44 75

 

 

 

 

To:

KOSMOS

Address:

Kosmos Energy Deepwater Morocco

 

4th Floor, Century Yard

 

Cricket Square, Hutchins Drive

 

Elgin Avenue, George Town

 

Grand Cayman KY1-1209

 

Cayman Islands

Attention:

Andrew Johnson

E-mail:

MoroccoNotifications@kosmosenergy.com

Fax:

+1 345 527 2105

 

43

--------------------------------------------------------------------------------


 

with copy to:

Address:

KOSMOS ENERGY DEEPWATER MOROCCO

 

c/o KOSMOS ENERGY, LLC

 

8176 Park Lane

 

Suite 500

 

Dallas, Texas  75231

Attention:

General Counsel

E-mail:

KosmosGeneralCounsel@kosmosenergy.com

Fax:

+1 214 4459705

 

For the purposes of this Agreement, any Party may change its notification
address by notice in writing to the other Party(ies), provided that notices to
the old address shall continue to be validly served for a period of ten
(10) days following notification of such change.

 

44

--------------------------------------------------------------------------------


 

ARTICLE 24

 

OTHER PROVISIONS

 

24.1                        All notices and any applications to and
correspondence with the STATE which may have to be given in accordance with the
Hydrocarbon Code and this Agreement will be in the French language, while
technical data and documents may be established in the French language or the
English language.

 

24.2                        If any Party does not require performance of any of
the provisions of this Agreement or exercise its rights and privileges arising
out of the Hydrocarbon Code and/or of this Agreement, this shall not be deemed a
waiver of any such provisions, rights and privileges. Any express waiver shall
not be deemed to be a waiver in respect of any future exercise of such
provisions, rights and privileges.

 

24.3                        The Parties’ respective successors and all their
assignees shall be bound by and benefit from this Agreement.

 

24.4                        This Agreement is signed in French and English
versions. In case of any difference of interpretation, the French version shall
prevail.

 

24.5                        No provision of this Agreement may be amended or
modified except by mutual agreement in writing and signed by the Parties. Such
amendments or modifications shall not become effective until they have been
approved by a joint order issued in accordance with the Hydrocarbon Code.  ONHYM
shall assist KOSMOS in procuring such approval.

 

24.6                        Where this Agreement is silent in respect of any
given situation, the provisions of the Hydrocarbon Code shall apply.

 

45

--------------------------------------------------------------------------------


 

ARTICLE 25

 

EFFECTIVE DATE

 

25.1                        As stipulated in Section 34 of the Law and
Section 60 of the Decree, this Petroleum Agreement shall be approved by a joint
order issued by the Minister in charge of Energy and the Minister in charge of
Finance.

 

25.2                        This Agreement will become effective on the date of
the signature of the aforesaid joint order “Effective Date”   and will remain in
force until its termination in accordance with the provisions of Article 2.

 

IN WITNESS WHEREOF, THIS AGREEMENT IS EXECUTED IN FOUR (4) ORIGINAL COPIES IN
THE FRENCH LANGUAGE AND TWO (2) ORIGINAL COPIES IN THE ENGLISH LANGUAGE.

 

IN RABAT ON THIS       October 10, 2013

 

OFFICE NATIONAL DES HYDROCARBURES ET DES MINES,

ACTING ON BEHALF OF THE KINGDOM OF MOROCCO

 

BY

: MME. AMINA BENKHADRA

 

/s/ MME. AMINA BENKHADRA

 

 

 

 

TITLE

: GENERAL DIRECTOR

 

 

KOSMOS ENERGY DEEPWATER MOROCCO

 

 

BY

: MR. RAGNAR FREDSTED

 

 

/s/ MR. RAGNAR FREDSTED

 

 

 

 

 

TITLE

: VICE PRESIDENT AND COUNTRY MANAGER

 

46

--------------------------------------------------------------------------------


 

APPENDIX I

 

DEFINITIONS

 

The corresponding definitions set forth in the Law are hereby adopted and
incorporated by reference herein, and accordingly shall apply for all purposes
hereof.

 

The following words, terms and phrases shall have the meaning ascribed thereto
below and accordingly shall apply for all purposes hereof, whenever any of the
following words and expressions (words importing gender include all genders) are
used in this Petroleum Agreement with an initial capital letter:

 

1)                  “Affiliate” means:

 

(i)    in relation to KOSMOS; any company which for the time being directly or
indirectly controls, or is directly or indirectly controlled by KOSMOS, or that
is directly or indirectly controlled by an entity that controls, KOSMOS.

 

(ii)  in relation to any Party other than KOSMOS; -

 

(a)                               any company or entity controlled by such
Party;

(b)                               any company or entity which controls such
Party;

(c)                                any company or entity which is controlled by
another company or entity which controls such Party.

 

“Control” shall mean the ownership, (whether such ownership is direct or
indirect through a series of companies or entities) by one or more companies or
entities of at least fifty percent (50 %):

 

(a)                               of the voting stock of another company or
entity which is issuing voting stock; or

(b)                                of the rights to decide the appointment of
managers of another entity which is not issuing voting stock.

 

In the case of ONHYM, this definition shall include the STATE and any entity
controlled by the STATE.

 

2)                  “Appraisal Well” means any well whose purpose at the time of
commencement of drilling such well is the determination of the extent, volume or
producibility of a discovery of Hydrocarbons.

 

3)                  “Area of Interest” means the Area of Interest more
particularly described in Appendix II of the Petroleum Agreement or the portion
of such Area that remains subject to this Agreement

 

4)                  “Article” means an article of this Agreement unless
otherwise indicated.

 

47

--------------------------------------------------------------------------------


 

5)                  “Association Contract” means the document referred to in
Article 18.1.

 

6)                  “Available Crude Oil” means, for each Exploitation
Concession, the Crude Oil produced after deduction of the Crude Oil used in
carrying out Development and Exploitation Work and Exploration Work.

 

7)                  “Available Natural Gas” means, for each Exploitation
Concession, Natural Gas produced, whether or not produced in association with
Crude Oil, after deduction of the Natural Gas used as fuel, or for secondary
recovery, re-injected or flared in carrying out Development and Exploitation
Work and Exploration Work.

 

8)                  “Bank” means any financial institution that issues a
guarantee pursuant to Article 4.2.4.

 

9)                  “Bank Guarantee” means irrevocable on first demand bank
guarantee, acceptable to ONHYM, provided by KOSMOS in order to secure the
completion of the Minimum Exploration Work Programs set out in Articles 4.2.1,
4.2.2 and 4.2.3.

 

10)           “Code Général des Impôts” means general tax code  instituted by
finance law n° 43-06 for the 2007 financial year, promulgated by dahir n°
1-06-232 of 10 Hijja 1427 (December 31st, 2006), as amended and completed.

 

11)           “Commercial Discovery” means a discovery of Hydrocarbons which,
after completion of an adequate program of appraisal drilling, the Parties prove
reveals potentially recoverable Hydrocarbon reserves which could give rise to an
economically profitable exploitation, and which the Parties undertake to
develop.

 

12)           “Crude Oil” means all Hydrocarbons that are liquid in their
natural state, or obtained by the condensation or separation of Natural Gas and
asphalt.

 

13)           “Decree” has the meaning ascribed thereto in the Preamble.

 

14)           “Development and Exploitation Work” means any operation relating
to the development or production of a Hydrocarbon deposit within the area
covered by an Exploitation Concession, whether carried out within or outside
Morocco and, in particular, geological and geophysical work, the drilling of
development wells, the production of Hydrocarbons, the installation of
collection pipes and the operations necessary to the maintenance of pressure and
to primary or secondary recovery.

 

15)           “Dollar or US$” means Dollar of United States of America.

 

16)           “Effective Date” means the date on which the joint order has been
signed pursuant to Article 25.

 

48

--------------------------------------------------------------------------------


 

17)           “Exploitation Concession” means any Exploitation Concession
granted to the Parties pursuant to the Hydrocarbon Code and this Agreement,
which derives from the Exploration Permits.

 

18)           “Exploration Period” means the Initial Period, or any of the
Extension Periods referenced in Article 4.2.

 

19)           “Exploration Permits” means the Exploration Permits referred to in
Article 3 granted to the Parties pursuant to the Hydrocarbon Code and this
Agreement in the Area of Interest.

 

20)           “Exploration Work” has the meaning set out in Article 4.1.

 

21)           “Exploration Well” means any well whose purpose at the time of
commencement of drilling such well is to explore for any accumulation of
Hydrocarbons whose existence at that time was not confirmed by drilling.

 

22)           “Extension Period” means the First and/or the Second Extension
Period.

 

23)           “Fair Value” means the Market Price  based upon weighted average
sales prices in Dollars in the past Quarter of a basket of leading Crude Oils
produced in major Crude Oil producing countries in the Arabian-Persian Gulf,
Mediterranean, or in Africa which are quoted and regularly sold on the open
market. The composition and weighting of the said basket shall be agreed between
the STATE and the Party(ies) concerned, and may be adjusted from time to time,
to reflect the individual characteristics of the particular Crude Oil or Crude
Oil blend produced, taking into consideration positive or negative adjustments
generally applied in the international petroleum industry (corrections for
quality, transportation, etc.).

 

24)           “First Extension Period” shall mean the period of two (2) years
and six (6) months duration as stipulated in Article 3.3(b).

 

25)           “Force Majeure” has the meaning set out in Article 21.

 

26)           “Hydrocarbon Code” has the meaning ascribed thereto in the
Preamble.

 

27)           “Hydrocarbons” means naturally occurring Hydrocarbons whether
liquid, gaseous or solid other than bituminous shale, and shall include Crude
Oil and Natural Gas

 

28)           “Initial Period” means the period of two (2) years and six
(6) months duration as stipulated in Article 3.3(a).

 

29)           “Kosmos” means Kosmos Energy Deepwater Morocco and any of its
successors and assigns.

 

49

--------------------------------------------------------------------------------


 

30)           “Law” has the meaning ascribed thereto in the Preamble.

 

31)           “Market Price” means the prices for Hydrocarbons, determined as
provided in Article 6 which shall be used for calculation of annual royalty in
cash and of corporate income tax.

 

32)           “Minimum Exploration Work Program” means the Exploration Work to
be completed before the end of the Initial Period or any of the Extension
Periods referred to in Articles 4.2.1, 4.2.2 and 4.2.3.

 

33)           “Month” means a calendar month according to the Gregorian
calendar.

 

34)           “Natural Gas” means all gaseous Hydrocarbons obtained from oil or
gas wells together with gas that is the residue of the process of separation of
liquid Hydrocarbons.

 

35)           “ONHYM” means the Office National des Hydrocarbures et des Mines
and all of its successors and assigns.

 

36)           “Operator” means KOSMOS, appointed in accordance with Article 19
or such other Party subsequently designated as such pursuant to the Association
Contract.

 

37)           “Party” means ONHYM and/or KOSMOS and/or any Private Party
individually and “the Parties” shall refer to them collectively.

 

38)           “Percentage Interest” means in respect of the Exploration Permits,
the percentage interests of the Parties as set forth in Article 3.1(b) and, in
respect of any Exploitation Concession, the percentage interests of the Parties
as set forth in Article 5.2.

 

39)           “Petroleum Agreement” or “this Agreement” means the agreement of
which this Appendix I forms part.

 

40)           “Private Party” means KOSMOS in its capacity as a Party and / or
any transferee of KOSMOS or of another Private Party in accordance with
Article 17.

 

41)    “Quarter” means a period of three Months commencing on the first day of
January, April, July or October in any calendar year.

 

42)           “Regulations” means all applicable laws, decrees, rules and
regulations, including all administrative practices relating thereto.

 

43)           “Second Extension Period” shall mean the period of three (3) years
duration as stipulated in Article 3.3(c).

 

50

--------------------------------------------------------------------------------


 

APPENDIX II

 

MAP AND DESCRIPTION OF THE AREA OF INTEREST

 

51

--------------------------------------------------------------------------------


 

[g197201ng09i001.jpg]

 

52

--------------------------------------------------------------------------------


 

APPENDIX III

 

LIST OF DELIVERABLES

 

The Deliverables shall be remitted to ONHYM in the following formats:

 

I.       Seismic : Acquisition and processing

 

I.1. 2D and 3D Seismic :

 

·    Field data on cartridges, 3592 or LTO-04 in an international standard
format (SEG-D format)

·             Intermediate data such as pre-migrated CDP gathers

·             Data processed on cartridge, 3592 or LTO-04 (stack and migration)
SEG-Y with header information about the processed seismic data (processing
sequence, navigation data or coordinates)

·             Special processing (PSDM, AVO) on cartridge 3592 or LTO-04 in
SEG-Y format with header information about the processed seismic data
(processing sequence, navigation data or coordinates)

·             Complete sequence of processing in hard copy or electronic format

·             Velocities analysis data

·             Field documents (operating report of the seismic acquisition,
field note-book, coordinates of the shooting points and of the receivers and
seismic data test ) in hard copy and electronic formats

·             Navigation data on CD in either ASCII or SEG P1 format (for the
offshore data)

 

For offshore data acquisition, the Projection System is : UTM

Options for the projection: Ellipsoid: WGS84

Format: UKOOA in ASCII or EXCEL

 

I.2.Seismic: Reprocessing:

 

·            Data processed on cartridge, 3592 or LTO-04 (Stack and migration)
SEG-Y with header information about the processed seismic data (processing
sequence, navigation data or coordinates)

·             Special processing (PSDM, AVO) on cartridge 3592 or LTO-04 in
SEG-Y format with header information about the processed seismic data
(processing sequence, navigation data or coordinates)

·             Complete sequence of processing in hard copy or electronic format

·             Velocities analysis data in ASCCI format

 

53

--------------------------------------------------------------------------------


 

II.               Magnetic, gravimetric, Electromagnetic, Magneto —telluric and
electrical data:

 

·            Raw data in an international standard format together with all the
supporting documents

·             Processed data in an international standard format

·             Interpretation of these data

 

III.   Drilling :

 

·            Cuttings: an average of 500 grams of washed cuttings and 500 grams
of non-washed cuttings from each 5 m for the interval of the reservoir ; and
from each 10-20 m for the remaining of the well

·             Cores : half of the cores cut in length

·             Electrical logs: data of all drilling operations in an
international standard format

·             Check  shot Survey ,VSP

·             Seismic coring

·             data of well test (pressure, samples of received fluide, PVT
analysis and water analysis)

·             Final well report that includes drilling evaluation report and
logs interpretation (paper and electronic format)

·             Copy of composite log

 

IV.    Studies :

 

·            Preliminary Reports (work progress reports at the end of each year)

·             Final Report for each phase (paper and electronic format): this
report will include in particular :

·             Text and plates

·             Report on the field geological work

·             Conventional and special analysis of the cores

·             Copy of electrical logs of drilling in standard electronic format
(Las, picture)

·             Copies of different laboratory studies and analyses

·                  Geochemistry,

·                  Stratigraphy

·                  Petrophysics

·                  Sedimentology

 

Any other studies, operational reports and/or operational data resulting from
any works executed by third parties on behalf of KOSMOS directly relating to the
Exploration Work or Development and Exploitation Work in the area of the
Permits.  For the avoidance of doubt, this obligation does not apply to such
information as any proprietary or confidential information or reports, parent
company financial information, reserve information or confidential information
or reports provided to governmental authorities.

 

Copy of any tender and contract with a value in excess of one million US Dollars
(US$ 1,000,000) with service companies in paper and electronic format.

 

54

--------------------------------------------------------------------------------